           Case 8:17-bk-09732-CPM           Doc 14    Filed 03/12/20     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

IN RE:                                            CHAPTER 7
ROCA LABS INC                                     CASE NO.: 8:17-bk-09732-CPM
Debtor(s)
_______________________________________/


                 APPLICATION TO EMPLOY ACCOUNTANT,
      TO INCUR ADMNISTRATIVE EXPENSE, AND TO PAY ANY TAXES DUE

       Nicole M. Cameron, Chapter 7 Trustee in the above case, files this Application to Employ
Accountant, to Incur Administrative Expense pursuant to 11 U.S.C. §327(a), and to pay any taxes
due and says:

   1. The Trustee requires the services of an account to: a) Prepare Federal income tax returns,
      b) Prepare payroll tax returns, and c) Assist, advise and provide services to the Trustee in
      any other accounting and tax related matters which may arise during her appointment.

   2. The Trustee desires to retain Alvin L. Hagerich, C.P.A., 14851 State Road 52 Unit 107-
      212, Hudson, Florida 34669 to perform the above-described accounting functions. Alvin
      L. Hagerich, C.P.A. is well qualified to perform the services necessary and expected.

   3. I and my firm will be providing customary chapter 7 trustee accounting services at the rate
      of $175 per hour.

   4. The Trustee requests authorization to pay any taxes due to the proper taxing authority as a
      result of the filing of the above tax returns.

   5. Alvin L. Hagerich, C.P.A. is not a creditor of the Debtor and has no interest antagonistic
      to that of the Debtor or Trustee which would preclude representation herein and he is well
      qualified to perform the above-mentioned accounting services.

       WHEREFORE, the Trustee respectfully prays that this Court enter an Order authorizing
the appointment of Alvin L. Hagerich, C.P.A. to conduct the professional services requested and
to pay said accountant at the rates set forth above, pursuant to further order of this Court.

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been sent by
ELECTRONIC NOTIFICATION to the U.S. Trustee, USTPRegion21.TP.ECF@USDOJ.GOV,
on March 12, 2020.

                                                        /s/ Nicole M. Cameron
                                                     NICOLE M. CAMERON, TRUSTEE
                                                     235 Apollo Beach Blvd., #231
                                                     Apollo Beach, FL 33572
                                                     (813) 645-8787
